     Case 1:18-cv-12549-LTS Document 11-2 Filed 03/04/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


BROOKE C. DELENCH
 Plaintiff

       V.                                              CIVIL ACTION NO. 1:18-CV-12549-LTS

KIMBERLY ARCHIE
 Defendant



                AFFIDAVIT OF BROOKE DE LENCH IN SUPPORT OF
            PLAINTIFF’S EMERGENCY MOTION TO CONDUCT LIMITED
            DISCOVERY PRIOR TO THE TIME SPECIFIED IN RULE 26(d)(1)

       I, Brooke de Lench, being duly sworn, depose and say as follows:

       1.      I am the plaintiff in the above-captioned action. I give this affidavit in support

of Plaintiff’s Assented-To Motion to Conduct Limited Discovery Prior to The Time Specified

in Rule 26(d)(1).

       2.      Defendant has accused me of opening a number of anonymous Twitter accounts

which she claims I have used to harass her and other families of athletes who have been

discovered after death to have been suffering from chronic traumatic encephalopathy (CTE), a

disease linked in research to concussive and sub-concussive impacts sustained in contact and

collision sports such as tackle football. I have reason to believe that Ms. Archie has herself

used anonymous Twitter accounts to attack me. A list of the relevant Twitter accounts is

attached as Exhibit A.

       3.      It is my understanding that Twitter maintains information sufficient to identify

the individual(s) who create, control, maintain, or operate Twitter profiles, but that, once an




                                                1
     Case 1:18-cv-12549-LTS Document 11-2 Filed 03/04/19 Page 2 of 2




account has been deactivated, such information is only available for thirty (30) days. See

Exhibit B.

       4.      Recently, one of those accounts - @danconner76 – was deactivated, and it is

possible, indeed likely, that other accounts at issue in this case will be deactivated before my

counsel is able to obtain information about them from Twitter.

       5.      Unless I am able to obtain account information from Twitter about the

anonymous accounts before they are deactivated and the information is scrubbed from

Twitter’s system, I may be irreparably harmed because I may be unable to establish

definitively that I was not, as Defendant has falsely claimed, the owner of those accounts, nor

will I be able to determine whether any of the accounts were actually created by the Defendant.


       Signed under the pains and penalties of perjury this 26th day of February 2019.


                                              ______________________________
                                              Brooke de Lench




                                                2
